Citation Nr: 0425750	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-22 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for status-post right knee arthroscopy for the 
period from June 1, 2000, to October 18, 2001.

2.  Entitlement to a disability rating in excess of 10 
percent for status-post right knee arthroscopy from October 
18, 2001.

3.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 
zero percent for pseudofolliculitis barbae.

5.  Entitlement to an initial disability rating in excess of 
10 percent for status-post left knee arthroscopy for the 
period from June 1, 2000, to January 14, 2003.

6.  Entitlement to a disability rating in excess of 30 
percent for status-post left knee arthroscopy from April 1, 
2004.

7.  Entitlement to an initial disability rating in excess of 
10 percent for tinea versicolor.

8.  Entitlement to service connection for a right ankle 
disorder.

9.  Entitlement to service connection for a left ankle 
disorder.

10.  Entitlement to service connection for status-post 
toenail removal from the first digit of the right foot.

11.  Entitlement to service connection for a groin rash.

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for gastroenteritis.

14.  Entitlement to service connection for a low back 
disorder.

15.  Entitlement to service connection for chronic nose 
bleeds.

16.  Entitlement to service connection for a chronic sinus 
condition.

17.  Entitlement to service connection for a left shoulder 
disorder.

18.  Entitlement to service connection for ventricular 
arrhythmias.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 and May 
2000 and a period of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claims 
of entitlement to service connection for a right ankle 
disorder, a left ankle disorder, status-post toenail removal 
from the first digit of the right foot, a groin rash, 
hemorrhoids, gastroenteritis, a low back disorder, chronic 
nose bleeds, a chronic sinus condition, a left shoulder 
disorder, and ventricular arrhythmias; and on appeal of an 
August 2001 rating decision issued by the RO that granted 
service connection for status-post right knee arthroscopy, 
pseudofolliculitis barbae, and status-post left knee 
arthroscopy (which it characterized as post-traumatic and 
degenerative arthritis with torn meniscus, status-post 
arthroscopy of the left knee), evaluating each of these 
disabilities as zero percent disabling effective June 1, 
2000, and which granted service connection for tinea 
versicolor, evaluating it as 10 percent disabling effective 
June 1, 2000.  

The veteran disagreed with the denial of his service 
connection claims in a statement received at the RO in August 
2000 and perfected his appeals in November 2000.  The veteran 
disagreed with the evaluations assigned to his conditions by 
the August 2001 rating decision in October 2001.  By rating 
decision dated December 2002, the RO awarded increased 
ratings of 10 percent for status-post left knee arthroscopy 
effective November 18, 2002 (the date of a VA examination 
showing worsened left knee symptoms) and for status-post 
right knee arthroscopy effective October 18, 2001 (the date 
of private treatment records indicating worsened right knee 
symptoms).  The RO assigned a separate 10 percent evaluation 
for traumatic arthritis of the right knee, effective November 
18, 2002.  

In a second statement of the case issued to the veteran and 
his service representative in January 2003, the RO denied the 
veteran's claims of entitlement to service connection for a 
left shoulder condition, a right ankle sprain, a left ankle 
sprain, and for low back pain.  The veteran perfected a 
timely appeal with respect to all of the issues listed on the 
cover page of this decision when he filed a substantive 
appeal (VA Form 9) at the RO in January 2003.  

It is noted that, by rating decision issued in May 2003, the 
RO assigned an effective date of June 1, 2000, to the 10 
percent evaluation for the veteran's service-connected 
status-post left knee arthroscopy.  The RO assigned a 
temporary total disability rating of 100 percent from January 
14, 2003 for the veteran's left knee condition because the 
veteran underwent a left total knee replacement, and then 
evaluated this disability as 30 percent disabling effective 
April 1, 2004.  The RO also assigned an effective date of 
June 1, 2000, to the 10 percent evaluation for the veteran's 
service-connected traumatic arthritis of the right knee.  

Because the veteran has disagreed with the initial disability 
ratings for his right and left knee disabilities, and for 
pseudofolliculitis barbae, the Board has characterized these 
issues as involving the propriety of the initial evaluations 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The issues of entitlement to an initial disability rating in 
excess of 10 percent for tinea versicolor, and entitlement to 
service connection for a left shoulder disorder is addressed 
in the REMAND portion of the decision below.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's status-post right knee arthroscopy results 
in no pain on palpation, no edema, no erythema, and no 
instability for the period from June 1, 2000, to October 18, 
2001.

3.  The veteran's status-post right knee arthroscopy is 
manifested by subluxation, some instability, medial joint 
line tenderness, and effusion from October 18, 2001.

4.  The veteran's traumatic arthritis of the right knee is 
manifested by x-ray evidence of mild osteoarthritis, 
complaints of pain, and some limitation of motion.

5.  The veteran's pseudofolliculitis barbae is manifested by 
multiple small papules on the neck and lower cheeks, a small 
amount of scarring on the facial cheeks, and no pustules, 
erythema, or tenderness.

6.  The veteran's status-post left knee arthroscopy is 
manifested by mild osteoarthritis, complaints of pain, some 
limitation of motion, and no effusion or ligamentous 
instability for the period from June 1, 2000, to January 14, 
2003.

7.  The veteran's status-post left knee arthroscopy is 
manifested by complaints of pain on the extremes of range of 
motion testing with no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance, and no 
effusion from April 1, 2004.

8.  The veteran's in-service complaints of a right ankle 
disorder, a left ankle disorder, status-post toenail removal 
from the first digit of the right foot, a groin rash, 
hemorrhoids, gastroenteritis, a low back disorder, nose 
bleeds, a sinus condition, and ventricular arrhythmias were 
all acute, transitory, and completely resolved with in-
service treatment.

9.  There is no competent medical opinion that the veteran 
currently suffers from a right ankle disorder, a left ankle 
disorder, status-post toenail removal from the first digit of 
the right foot, a groin rash, hemorrhoids, gastroenteritis, 
chronic nose bleeds, a chronic sinus condition, low back 
condition, or ventricular arrhythmias.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of zero percent for status-post 
right knee arthroscopy have not been met for the period from 
June 1, 2000, to October 18, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2003).

2.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent from October 18, 2001 for a 
status-post right knee arthroscopy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2003).  

3.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for traumatic 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003 and 5010 (2003).

4.  The criteria for establishing entitlement to an initial 
disability rating in excess of zero percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2002 and 2003).

5.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for status-post 
left knee arthroscopy have not been met for the period from 
June 1, 2000, to January 14, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5257 (2003).

6.  The criteria for establishing entitlement to a disability 
rating in excess of 30 percent from April 1, 2004 for status-
post left knee arthroscopy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5055 (2003).

7.  The criteria for establishing entitlement to service 
connection for a right ankle disorder have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

8.  The criteria for establishing entitlement to service 
connection for a left ankle disorder have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

9.  The criteria for establishing entitlement to service 
connection for status-post toenail removal from the first 
digit of the right foot have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

10.  The criteria for establishing entitlement to service 
connection for a groin rash have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

11.  The criteria for establishing entitlement to service 
connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

12.  The criteria for establishing entitlement to service 
connection for gastroenteritis have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

13.  The criteria for establishing entitlement to service 
connection for a low back disorder have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

14.  The criteria for establishing entitlement to service 
connection for chronic nose bleeds have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

15.  The criteria for establishing entitlement to service 
connection for a chronic sinus condition have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

16.  The criteria for establishing entitlement to service 
connection for ventricular arrhythmias have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  The Court 
did note that in such cases, the veteran would still be 
entitled to "VCAA content-complying notice" and proper 
subsequent VA process.  Pelegrini, 18 Vet App. at 120.

With respect to the veteran's service connection claims, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ (in this case, 
the RO) could not have complied with the timing requirement 
as the statute had not yet been enacted.  However, the RO did 
provided appropriate VCAA notice in February 2001 prior to 
the readjudication of the claims which were granted service 
connection in August 2001.  

Here, on February 14, 2001, and on October 3, 2002, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection and for increased ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence in his or 
her possession that pertains to the claims.    

The veteran and his representative also were provided with a 
copy of the appealed rating decisions, statements of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the currently appealed rating decision issued in 
July 2000.  Additionally, the Board finds that the RO 
complied with the VCAA with respect to the August 2001 rating 
decision also on appeal.  Moreover, the notice provided to 
the appellant on February 14, 2001, and on October 3, 2002, 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in April 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was re-adjudicated, 
increased ratings for status-post left knee arthroscopy and 
status-post right knee arthroscopy were granted, and two 
supplemental statements of the case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA examination reports and naval and 
private medical records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the currently 
appealed claims poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he stated that he was in good health and reported no 
pertinent medical history at his enlistment physical 
examination in December 1976.  Clinical evaluation of the 
veteran was within normal limits, and he was found qualified 
for enlistment in to active service.

In January 1977, the veteran complained of a rash and itching 
in his groin that had lasted for 3 days.  Physical 
examination of the veteran revealed many body lice in a 
dormant state that offered much irritation.  The assessment 
was body lice.

In April 1977, the veteran complained of a rash in the groin 
area.  Objective examination of the veteran revealed some 
irritation to the groin area with numerous body lice noted.  
The assessment was crabs.

The veteran complained of a long history of nose bleeds in 
September 1977.  He stated that he was experiencing nose 
bleeds more frequently and they occurred mainly from the 
right nostril.

In February 1978 the veteran complained of low back pain and 
pain down the back of his legs that had lasted for three 
days.  He denied any prior history of low back pain.  
Physical examination of the veteran revealed no point 
tenderness or rigidity in the lower back and a good range of 
motion.  The impressions included probable mild lower back 
strain.  

The veteran received two examinations for hemorrhoids in July 
1978.  After the first examination, the assessment was small 
rectal hemorrhoids.  At the second examination, the veteran 
complained of a perianal lump that had lasted for a week.  
Physical examination of the veteran revealed a small 
distended nodule on his anus.  The impression was external 
hemorrhoid.

In September 1978, the veteran complained of a nose bleed.  
He stated that his nose had started bleeding after he had 
gotten out of the shower that morning and that he had 
experienced nose bleeds prior to his entry in to active 
service.

In July 1979, the veteran complained of sinus congestion and 
stated that he had been treated previously for a head cold 
with no relief.  Objective examination of the veteran 
revealed that his throat and sinuses were within normal 
limits.  The impression was sinusitis.

The veteran complained of an itching rash in his groin in 
September 1979.  Objective examination of the veteran 
revealed a white, slightly raised rash along the veteran's 
medial thighs.  The impression was fungal rash.

In February 1980 he complained of blood in his bowel 
movements.  Objective examination of the veteran revealed a 
strained vessel appearing outside the rectum.  The assessment 
was questionable hemorrhoids.

The veteran complained of an inversion injury to his left 
ankle in August 1980.  Physical examination of the veteran 
revealed no swelling, a full range of motion, and some 
residual pain in the left ankle.  The impression was 
resolving inversion injury of the left ankle.  

On periodic physical examination in December 1981, the 
veteran stated that he was in good health and provided a 
medical history of chronic or frequent colds and a fractured 
left ankle.  The in-service examiner noted that the veteran's 
colds had responded to treatment and that the veteran had 
fractured his left ankle prior to service in August 1980 with 
no sequelae.  Clinical evaluation of the veteran was within 
normal limits, and he was found qualified for Drill 
Instructor school.

The veteran complained of bloody noses that had lasted for 
one month on emergency room treatment in August 1982.  
Objective examination of the veteran revealed erythema in his 
tonsils, a "reddish drainage" in the back of his throat, a 
"beefy" red nose that was slightly constricted with mucous, 
and a red tongue.  The assessment was possible pollen 
allergy, and the veteran was discharged home in stable 
condition.  

Later in August 1982, the veteran complained of recurrent 
nose bleeds.  Objective examination of the veteran revealed 
that his sinus series was within normal limits.  The 
assessment was epistaxis (or bleeding from the nose) 
secondary to rhinitis.

In October 1982, the veteran complained of a sore spot on his 
lower back that had lasted for 5 to 6 days.  Objective 
examination of the veteran revealed pain on palpation to the 
area of the lower thoracic spine, no visible or palpable 
abnormalities, a limited range of motion, increased 
complaints of pain on full extension of the back muscles, and 
no crepitus.  The assessment was rule out back strain.

On periodic physical examination in January 1984, clinical 
evaluation of the veteran was within normal limits and he was 
found qualified for reenlistment.

On periodic physical examination in August 1986, the in-
service examiner stated that the veteran had no significant 
medical history.  Clinical evaluation of the veteran was 
within normal limits, and he was found qualified for 
reenlistment.

The veteran complained of intermittent nausea and emesis 
(vomiting) in May 1987.  He stated that he had experienced 
diarrhea but that it had resolved during a 24-hour clear 
liquid diet.  However, after restarting a normal diet, the 
veteran stated that he had experienced more loose stools.  
Objective examination of the veteran revealed normal, active 
bowel sounds, a soft non-tender abdomen, mild right upper 
quadrant tenderness while palpating the liver, no 
hepatosplenomegaly, and no masses.  The assessment was 
resolving diarrhea/gastroenteritis.

On periodic physical examination in March 1989, clinical 
evaluation of the veteran was within normal limits and he was 
found qualified for continued service.

A review of a medical history report dated in April 1989 
indicates that the veteran reported that he was healthy.  He 
provided no pertinent medical history at that time.  

On an emergency room admission in August 1990, the veteran 
complained that he had jumped and twisted his ankle while 
running the day before, and that his ankle was very 
uncomfortable and swollen.  Physical examination of the 
veteran revealed marked swelling of the medial aspect of the 
right ankle, marked point tenderness to the medial malleolus, 
a normal range of motion, intact neurovascular sensation, and 
a strong pulse.  X-rays were obtained and interpreted as 
showing no obvious fracture.  The assessment included ankle 
sprain.

Later in August 1990, objective examination of the veteran's 
right ankle revealed mild to moderate soft tissue swelling to 
the medial malleolus, no deformity or ecchymosis, mild 
tenderness, and a good range of motion.  The assessment was 
resolving right ankle sprain.  In September 1990 he stated 
that he had no immediate complaint of severe pain when 
walking but felt occasional mild to moderate discomfort if 
his right foot was turned.  The veteran also complained of a 
sensation of numbness on the medial aspect of the malleolus.  
Objective examination of the veteran revealed that he 
ambulated with a slight limp without the use of crutches, 
there was moderate edema and positive sensation in the medial 
aspect of the malleolus, and there was a full range of motion 
with some discomfort noted.  The assessment was resolving 
right ankle sprain.

In an undated outpatient treatment record included in the 
veteran's service medical records, he complained of nausea 
and abdominal discomfort that had lasted for 5 days.  
Objective examination of the veteran revealed active bowel 
sounds and a soft non-tender abdomen with no masses, 
hepatosplenomegaly, or rash.  The assessment was 
gastroenteritis.

On periodic physical examination in July 1993, the veteran 
reported that he was in good health.  He reported a medical 
history that included swollen or painful joints, broken 
bones, and bilateral degenerative joint disease of the knees.  
The in-service examiner noted that the veteran had bilateral 
degenerative joint disease and had fractured both ankles.  
Clinical evaluation of the veteran was within normal limits, 
and he was found qualified for duty.

An electrocardiogram (EKG) of the veteran's heart was 
obtained in August 1993 and interpreted as revealing normal 
left ventricle chamber size, wall thickness, and overall 
systolic function, normal appearing valves, and a normal 
Doppler.  

In September 1994, the veteran reported a history of heart 
disease, rheumatic fever, mitral valve prolapse, and heart 
murmur.  The provisional diagnosis was a history of 
arrhythmia.  An EKG was obtained and interpreted to show 
sinus bradycardia with early repolarization.  The consulting 
examiner stated that examination of the veteran had been 
normal and recommended that the veteran return to full duty.

In May 1995, the veteran complained of a groin rash.  
Objective examination of the veteran revealed no crab lice or 
skin irritation in the groin.  The assessment was pediculosis 
pubis (or infestation in the pubic hair with the pubic or 
crab louse).

A review of a medical history report dated in September 1995 
indicates that the veteran reported that he was in good 
health.  His medical history included swollen or painful 
joints and broken bones.  The in-service examiner noted that 
the veteran had experienced bilateral knee pain since 1992, 
but that this problem did not preclude the veteran from full 
duty.  The in-service examiner also noted that the veteran 
had fractured both of his ankles but had "no problems now."  

The veteran complained that a nail on the first digit of his 
right foot was growing back separated from the nail bed and 
proximal to the cuticle in July 1997.  Objective examination 
of the veteran revealed that the nail of the first digit of 
the right foot had separated from the nail bed proximal to 
the cuticle and was exanthematous (erupting from the skin), 
pitted, soft, and crumbled easily.  There was no edema, 
drainage, or ecchymosis noted.  The assessment was tinea 
unguium in the first digit of the right foot.  

The veteran's toenail of the first digit of the right foot 
was removed during surgery later in July 1997.  At that time, 
it was noted that the veteran had an ingrown toenail in the 
first digit of the right foot.  The veteran reported that a 
partial nail resection had been performed 21/2 months earlier 
with a resection parallel to the cuticle.  The nail had 
become deformed, brittle, discolored, and separated from the 
nail bed.  Objective examination of the veteran revealed that 
the affected toenail was mottled, exanthematous, deformed, 
pitted, soft, easily crumbled, and also separated from the 
nail bed.  There were no signs of infection or an ingrown 
aspect.  The examiner anesthetized the first digit of the 
veteran's right foot and removed the remainder of the toenail 
in the first digit of the right foot.  The assessment was 
tinea unguium in the first digit of the right foot.

Later in July 1997, the veteran complained that the first 
digit of his right foot was throbbing after the anesthesia 
had worn off following surgery to remove the toenail.  The 
assessment was status-post nail resection in the first digit 
of the right foot.

A review of the veteran's physical examination prepared at 
the time of a Physical Evaluation Board (PEB) in October 1999 
indicates that he reported a medical history that included 
swollen or painful joints, palpitation or pounding heart, 
broken bones, arthritis, and recurrent back pain.  The in-
service examiner noted that the veteran had a history of 
bilateral knee pain and was being evaluated by the PEB for 
this problem, he had a history of a rash on his back and 
chest, he had no subjective palpitations although he had been 
evaluated for changes in his EKG, he had fractured both of 
his ankles, he experienced arthritic changes in both of his 
knees, and he had a history of recurrent upper back pain that 
was resolved with medication.  The in-service examiner also 
noted that the veteran had undergone bilateral knee 
arthroscopies.  The veteran reported occasionally 
experiencing nose bleeds after sneezing.  Clinical evaluation 
of the veteran revealed a normal heart rate and rhythm and 
crepitus in both knees.  The veteran was found not qualified 
for retention in service because he was unable to be placed 
on full duty secondary to chronic knee pain.  

The veteran complained of continuing left knee pain in May 
2000.  Physical examination of the veteran's knees revealed 
no effusion, full extension, a lack of 5 degrees to full 
flexion in the left knee, stable ligaments, and a full range 
of motion in the right knee.  The impression was medial 
compartment arthritis in the bilateral knees.

In July 2000, the veteran submitted a partial copy of the PEB 
report to the RO.  A review of this information indicates 
that, in December 1999, the PEB found the veteran unfit for 
continued service and recommended permanent disability 
retirement from active duty due to post-traumatic and 
degenerative arthritis in both knees and a related torn 
medial meniscus in the left knee.  The PEB concluded that 
this disability was not the result of intentional misconduct 
or willful neglect and was permanent in nature.

On Naval Hospital treatment report from August 2000, the 
veteran complained of bilateral knee burning and giving way.  
Physical examination of the veteran revealed bilateral genu 
varum deformity, right greater than left, a 10 to 15 degree 
loss of flexion in the right knee, no effusion, and no cyst.  
The impression was degenerative joint disease in the medial 
compartments of both knees, right greater than left.

On VA skin diseases examination in September 2000, the 
veteran reported a medical history of pseudofolliculitis 
barbae.  He stated that he continued to get shaving bumps on 
his neck and lower facial cheeks, and experienced pruritis 
and pain from shaving every other day.  The VA examiner 
stated that the veteran's medical records were not available 
for review.  Physical examination of the veteran revealed 
multiple small papules, greater on the neck than on the lower 
cheeks, a small amount of scarring about the facial cheeks, 
no pustules or erythema, and no tenderness to palpation.  The 
impressions included a history of pseudofolliculitis barbae, 
which was a continuing nuisance.  The examiner stated that 
the veteran would continue having problems as long as he 
shaved frequently.

On Naval Hospital treatment report dated in October 2000, the 
veteran complained of bilateral knee pain.  Physical 
examination of the veteran revealed varus bowing of both 
knees, diffuse medial soreness, no effusion, good range of 
motion, no ligamentous instability, normal tracking of the 
patella, good quadriceps tone, and flexible hamstrings.

In November 2000, x-rays of the veteran's bilateral ankles 
and bilateral knees were obtained and interpreted as showing 
no fracture or dislocation.  On ankle x-rays, the joint 
spaces were preserved.  On knee x-rays, there was left-sided 
medial joint space narrowing and bilateral bipartite 
patellae, no fracture or dislocation, and mild osteoarthritis 
bilaterally.  The VA radiologist's impressions were normal 
bilateral ankles and bipartite knee patellae and left-sided 
medial joint space narrowing.

On VA arrhythmias examination in November 2000, the veteran 
complained of occasional shortness of breath and chest 
tightness that occurred every two or three months and 
generally lasted for only two to five minutes and resolved on 
its own without medication.  The VA examiner stated that he 
had reviewed the claims file.  The veteran reported that his 
medical history included in-service arrhythmia in 1993 
following a routine EKG and stated that he had never been 
given medication, placed on restrictions, or undergone any 
cardiovascular surgery.  The VA examiner noted an in-service 
EKG in 1993 which had been normal.  Physical examination of 
the veteran's heart revealed a regular rate and rhythm except 
for an occasional sinus arrhythmia beat, no murmur or gallop, 
and normal S1 and S2.  An EKG was obtained and interpreted as 
showing normal left ventricular size and systolic function.  
The examiner's impressions included a history of arrhythmia, 
apparently quite benign by history, although the exact 
diagnosis was unknown.  Following testing, the examiner 
concluded that the veteran had normal left ventricular size 
and systolic function.

In a letter from S.E.S., M.D., dated in November 2000, this 
examiner noted that the veteran had complained of left knee 
pain with swelling.  Physical examination of the veteran's 
left knee revealed no effusion, a stable anterior cruciate 
ligament (ACL) graft, intact collateral ligaments, a full 
range of motion without pain, and some point tenderness along 
the lateral joint line.  The impression was either 
degenerative arthritis of the lateral compartment of the left 
knee versus meniscal pathology.

On VA joints examination in December 2000, the veteran 
complained of constant pain in his ankles and knees that was 
made worse by activity and helped with rest.  He reported 
that he had been diagnosed with bilateral ankle fractures and 
degenerative joint disease of the knees and that his knees 
and ankles had been surgically repaired.  The VA examiner 
stated that he had reviewed the veteran's claims file.  
Physical examination of the veteran's ankles revealed a 
normal active range of motion, intact sensation, 5/5 muscle 
strength bilaterally, some pain on palpation of the medial 
malleolus of both ankles, and no edema, erythema, bony or 
soft tissue abnormalities, no crepitus on range of motion, 
muscle spasm, or fasciculation.  Physical examination of the 
veteran's knees revealed a normal active range of motion 
bilaterally, intact sensation, normal muscle strength, no 
pain on palpation of any knee compartments, no edema or 
erythema of the knees, and no instability.  X-rays of the 
veteran's ankles were obtained and interpreted as showing 
normally appearing ankles.  X-rays of the veteran's knees 
were obtained and interpreted as showing bilateral 
heterotopic bone lateral to the patella, enostosis along the 
posterior aspect of the distal right femoral metadiaphysis, 
and osteoarthritis of the left knee.  The assessment was pain 
in the ankles and knees, with the diagnosis of degenerative 
joint disease of the knees and ankles.

In January 2001, the veteran complained of increased 
bilateral knee pain.  Physical examination of the veteran's 
knees revealed very little swelling and a fair amount of 
crepitus and pain on motion.

In February 2001, the veteran reported to the emergency room 
complaining of low back pain.  He also reported a history of 
lumbar disc problems.  Objective examination of the veteran 
revealed that he was ambulatory, had pain on gravity lumbar 
reduction, and had intact motor and sensory perception.  The 
assessment was mechanical low back pain.  

On outpatient treatment in March 2001, the veteran complained 
of acute back pain that had lasted for five days and was 
isolated to the lower lumbar region and radiated upwards 
along the midline.  The examiner noted that the veteran did 
not have a history of recurrent back problems, although he 
reported one episode many years earlier associated with 
lifting weights.  Objective examination of the veteran 
revealed that he was ambulating well.  There were no spine 
deformities, no tenderness to palpation, good forward 
flexion, negative straight leg raising, and good tone and 
strength in the lower extremities.  The assessment was acute 
back pain, probably secondary to back spasm.

In an October 18, 2001, letter, J.A.A., M.D. stated that the 
veteran's right knee was subluxated, he would experience 
further medial joint destruction and instability, and his 
chronic knee condition would only get worse.  This examiner 
also noted that the veteran's chronic arthritis in the medial 
compartment of his knee already was associated with 
subluxation because of the absence of a normal medial 
meniscus.  

In July 2002, the veteran was seen for complaints of 
bilateral degenerative joint disease of the knees.  On 
outpatient consultation in August 2002, the provisional 
diagnosis was chronic bilateral knee pain.  Objective 
examination of the veteran's knees revealed range of motion  
from 0 to 115 degrees flexion bilaterally and medial joint 
line tenderness bilaterally.  X-rays were obtained and 
interpreted as showing varus degenerative joint disease, left 
greater than right.  The consulting examiner's impression was 
bilateral knee degenerative joint disease varus, left greater 
than right.  

In September 2002 the veteran complained of sharp stabbing 
bilateral knee pain and degenerative joint disease of the 
knees.  Physical examination of the veteran's knees revealed 
bilateral genu varum deformity to 6 degrees on the right and 
to 10 degrees on the left, and bilateral osteoarthritis.  

The veteran complained of recurrent pain in his bilateral 
knees, left shoulder, and low back, and shaving bumps on VA 
examination in November 2002.  The veteran stated that his 
low back pain did not radiate but increased on prolonged 
bending or lifting and was not limiting in terms of his 
activities.  He also stated that his shaving bumps became 
inflamed if he tried to shave every day, but shaving every 
other day minimized his symptoms.  Physical examination of 
the veteran's bilateral knees revealed no swelling or 
tenderness.  Range of motion was from 0 to 90 degrees on the 
right knee and from 0 to 100 degrees on the left knee.  There 
was no apparent varus deformity externally, and both joints 
were stable.  The veteran admitted that he could flex his 
left knee more than 100 degrees, but not without pain.  
Muscle strength of the knees and ankles was normal and equal 
bilaterally.  The range of motion of the veteran's lumbar 
spine was to 75 degrees of flexion, 30 degrees of extension, 
and 35 degrees of lateral bending in each direction.  The VA 
examiner also noted a few papular lesions scattered 
throughout the veteran's beard, without any sign of current 
inflammation.  The examiner stated that the veteran was 
relatively closely shaven and not unsightly in appearance.  
This examiner reviewed x-rays of the veteran's left shoulder 
and lumbar spine, stating that they were normal and 
unremarkable.  The diagnoses included: status-post multiple 
arthroscopy of the knees with genu varus deformity 
bilaterally; mild lumbar strain by history with a currently 
normal exam and no signs or symptoms of radiculopathy and 
normal x-rays; and pseudofolliculitis barbae.

In January 2003, the veteran underwent a total left knee 
arthroplasty.

In March 2003, the veteran complained of significant pain in 
his left knee and stated that he had "unintentionally 
hopped" on his left leg.  Physical examination of the 
veteran revealed no swelling, pain on flexion, a nodularity 
in the quadriceps tendon, and maximum flexion only to 78 
degrees.  X-rays were obtained and interpreted as "ok."  
The impression was rule-out partial quadriceps tendon injury.

On May 19, 2003, it was noted that the veteran's left knee 
had a range of motion from 6 to 90 degrees and much less 
effusion.  The assessment was left total knee arthroplasty.  

On May 21, 2003, the veteran complained of new onset left 
knee swelling.  It was noted that the veteran's total knee 
arthroplasty had been complicated by poor motion.  X-rays 
were obtained and interpreted as showing a well-positioned 
left knee.  Physical examination of the veteran revealed good 
alignment, a range of motion from 0 to 100 degrees, minimal 
effusion, no tenderness, and stability on flexion and 
extension.  

In January 2004, the veteran had range of motion from 0 to 
130 degrees in the right knee and from 0 to 110 degrees in 
the left knee, effusion in the right knee but not in the left 
knee, and medial joint line and lateral joint line tenderness 
in the right knee but no tenderness in the left knee.  The 
assessment was right knee osteoarthritis.

On VA joints examination in March 2004, the veteran 
complained of constant left knee pain, stiffness, swelling, 
locking, an inability to stand or sit for more than 20 
minutes, an inability to run or jump or walk more than a 
block, and an inability to kneel.  The veteran also reported 
problems with his right knee.  He stated that his left knee 
flared up on him 2 to 3 times a week for several hours.  The 
VA examiner stated that he had reviewed the veteran's 
November 2002 VA examination (discussed above).  

Physical examination of the veteran revealed a well-healed 
surgical scar on the left knee and a left knee deformity 
consistent with arthroplasty.  Left knee flexion was from 0 
to 105 degrees with pain on the extremes of motion.  He had 
5/5 motor strength on flexion and extension, and sensitivity 
to light touch in the anterior and inferior portion of the 
knee.  The VA examiner stated that the veteran's knees had no 
additional limitations caused by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  X-rays of the 
veteran's left knee were obtained and interpreted as showing 
a well-preserved knee joint, no evidence of acute bony 
fracture, unremarkable soft tissues, and no evidence of joint 
effusion.  The radiologist's impression was status-post left 
knee arthroplasty without evidence of hardware failure.  The 
examiner's impression was status-post left knee arthroplasty.

On March 17, 2004, the veteran complained of increased 
bilateral knee pain.  Physical examination of the veteran was 
unchanged.  The assessment was right knee osteoarthritis.  

The veteran complained of right knee pain in March 30, 2004.  
The veteran's medical history included early bilateral 
degenerative joint disease of the knees and left total knee 
arthroplasty.  The veteran stated that he still experienced 
significant discomfort in the right knee that impeded his 
activities of daily living and that he had not gone back to 
work since his left knee replacement in 2003.  Physical 
examination of the veteran's right knee revealed a trace 
effusion, no significant varus or valgus deformity, a good 
range of motion, and no erythema or warmth.  Physical 
examination of the veteran's left knee revealed a well-healed 
incision consistent with a previous total knee arthroplasty, 
a moderate effusion, full extension but flexion only to about 
95 degrees.  The impression was degenerative joint disease of 
the right knee.
Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected status-post 
right knee arthroscopy, traumatic arthritis of the right 
knee, pseudofolliculitis barbae, and status-post left knee 
arthroscopy are worse than initially and currently evaluated.  
They also contend that service connection should be 
established for a right ankle disorder, a left ankle 
disorder, status-post toenail removal from the first digit of 
the right foot, a groin rash, hemorrhoids, gastroenteritis, a 
low back disorder, chronic nose bleeds, a chronic sinus 
condition, and ventricular arrhythmias.

Service Connection Claims

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for a right ankle 
disorder, a left ankle disorder, status-post toenail removal 
from the first digit of the right foot, a groin rash, 
hemorrhoids, gastroenteritis, a low back disorder, chronic 
nose bleeds, a chronic sinus condition, and ventricular 
arrhythmias.  A review of the veteran's claims folder 
indicates that the veteran's complaints of a right ankle 
disorder, a left ankle disorder, status-post toenail removal 
from the first digit of the right foot, a groin rash, 
hemorrhoids, gastroenteritis, a low back disorder, nose 
bleeds, a sinus condition, and ventricular arrhythmias were 
all acute, transitory, and completely resolved with in-
service treatment.  

Initially, the Board notes that none of the conditions for 
which the veteran claims entitlement to service connection 
were noted on the physical examination completed at the time 
of the veteran's medical discharge from service following a 
PEB in October 1999.  A review of the veteran's claims folder 
does not reveal any post-service treatment for status-post 
toenail removal from the first digit of the right foot, a 
groin rash, hemorrhoids, gastroenteritis, chronic nose 
bleeds, or a chronic sinus condition.  

Moreover, the veteran's November 2000 EKG was normal, his 
heart rate and rhythm were both regular, and the VA examiner 
concluded that the veteran's reported history of ventricular 
arrhythmias was quite benign, and that he had normal left 
ventricular size and systolic function.  X-rays of the 
veteran's ankles obtained in November and December 2000 were 
normal.  Although the VA examiner provided an assessment of 
degenerative joint disease of the ankles in December 2000, 
this assessment was provided prior to the review of x-rays, 
which diagnosed normal appearing ankles.  Finally, although 
the November 2002 VA examiner diagnosed mild lumbar strain by 
history, he found that the veteran's lumbar spine was normal 
on examination with no signs or symptoms of radiculopathy and 
normal x-rays.  

In this regard, the Board observes that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The United States Court of Appeals for 
the Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

In the absence of competent medical evidence establishing 
that the veteran suffers from current, chronic bilateral 
ankle disabilities, residuals of the toenail removal from the 
first digit of the right foot, groin rash, hemorrhoids, 
gastroenteritis, low back disorder, nose bleeds, sinus 
condition, and ventricular arrhythmias, as well as the lack 
of a competent medical opinion linking any of these claimed 
conditions to service, the claims for service connection are 
denied.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for his bilateral 
ankles, status-post toenail removal from the first digit of 
the right foot, a groin rash, hemorrhoids, gastroenteritis, a 
low back disorder, chronic nose bleeds, a chronic sinus 
condition, and ventricular arrhythmias.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Claims for Increase Evaluations

Turning to the veteran's claims of entitlement to higher 
initial disability ratings, the Board notes initially that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
knee is considered a major joint.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson v. West, the Court noted 
an important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Fenderson, 12 Vet. App. at 126.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.


Right Knee  

Here, the veteran's status-post right knee arthroscopy is 
evaluated as zero percent disabling for the period from June 
1, 2000 to October 18, 2001, and as 10 percent disabling from 
October 18, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).  Additionally, the veteran was awarded a 
separate rating for traumatic arthritis of the right knee, 
which is evaluated as 10 percent disabling effective June 1, 
2000.  Thus, in this case, when considering whether an 
increased rating should be awarded for the status-post right 
knee arthroscopy, arthritis and limitation of motion are not 
for consideration.  See 38 C.F.R. § 4.14.

Diagnostic Code 5257 provides a series of disability ratings 
for knee impairment based on the extent of recurrent 
subluxation or lateral instability.  A minimum compensable 
evaluation of 10 percent disabling is available where the 
veteran's recurrent subluxation or lateral instability is 
slight.  The next higher evaluation of 20 percent disabling 
is available where the recurrent subluxation or lateral 
instability is moderate.  The maximum evaluation of 30 
percent disabling is available where the recurrent 
subluxation or lateral instability is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities (hereinafter, "Rating Schedule").  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of zero percent for status-post right knee arthroscopy 
for the period from June 1, 2000, to October 18, 2001, and to 
an initial disability rating in excess of 10 percent for 
status-post right knee arthroscopy from October 18, 2001.  
The objective medical evidence of record does not 
demonstrates that the veteran's service-connected status-post 
right knee arthroscopy was manifested by at least slight 
recurrent subluxation or lateral instability such that the 
veteran is entitled to a compensable disability evaluation 
for the period from June 1, 2000, to October 18, 2001.  
Moreover, although the veteran's treating physician stated in 
an October 18, 2001, letter that the service-connected 
status-post right knee arthroscopy demonstrated recurrent 
subluxation and lateral instability, and although the veteran 
continues to receive treatment for this condition, none of 
the objective evidence of record demonstrates that the 
service-connected status-post right knee arthroscopy is 
manifested by more than slight recurrent subluxation or 
lateral instability such that the veteran is entitled to a 
disability rating in excess of 10 percent for status-post 
right knee arthroscopy from October 18, 2001.

For example, there was no ligamentous instability in the 
right knee on outpatient examinations in October and November 
2000.  On VA examination in December 2000, the veteran's 
right knee had no instability.  

In an October 18, 2001 letter, J.A.A., M.D. stated that the 
veteran's service-connected status-post right knee 
arthroscopy had resulted in recurrent subluxation or lateral 
instability.  Subsequently, there was no swelling or 
tenderness on VA examination in November 2002, and his knee 
joints were stable.  There were no complaints or findings of 
instability or subluxation on outpatient examination in 
January 2004 or in March 2004. 

Given the symptomatology associated with the veteran's 
service-connected status-post right knee arthroscopy, and 
given that there was no recurrent subluxation or lateral 
instability of the right knee on repeated physical 
examinations conducted between June 1, 2000, and October 18, 
2001, the Board concludes that entitlement to an initial 
disability rating in excess of zero percent for status-post 
right knee arthroscopy has not been established for this 
period.  Similarly, given the symptomatology associated with 
the veteran's service-connected status-post-right knee 
arthroscopy since October 18, 2001, and given that there was 
no evidence of moderate or severe recurrent subluxation or 
lateral instability of the right knee on repeated physical 
examinations after October 18, 2001, the Board also concludes 
that entitlement to an initial disability rating in excess of 
10 percent for status-post right knee arthroscopy from 
October 18, 2001, has not been established.

Next, the Board notes that the veteran's service-connected 
traumatic arthritis of the right knee is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).  This Diagnostic Code provides that arthritis 
due to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis is evaluated 
under Diagnostic Code 5003 on the basis of limitation of 
motion for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  As in 
this case, a compensable evaluation under Diagnostic Code 
5003 and 38 C.F.R. § 4.59 (for painful motion) is in order 
where arthritis is established by x-ray findings and there is 
painful motion, even though no actual limitation of motion of 
the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable 
limitation of motion is demonstrated in the joint, the 
Lichtenfels rule is not applicable.  

Under the diagnostic codes for limitation of motion, 
limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 10 percent for traumatic 
arthritis of the right knee.  At the outset, it is 
acknowledged that the veteran suffers from traumatic 
arthritis of the right knee as confirmed by November 2000 VA 
x-rays.  However, none of the objective medical evidence of 
record demonstrates that the veteran's service-connected 
traumatic arthritis of the right knee is manifested by 
satisfactory evidence of additional painful motion such that 
the veteran is entitled to an initial disability rating in 
excess of 10 percent for this disability.  

For example,on outpatient examination in August 2000, the 
veteran had between 10 and 15 degrees less flexion in the 
right knee than in the left knee but no effusion.  X-rays of 
the veteran's right knee in November 2000 showed no fracture 
or dislocation and only mild osteoarthritis.  There was a 
full range of motion in October and November 2000.  On VA 
examination in December 2000, the veteran's right knee had 
normal range of motion.

The veteran complained of pain in his knees on outpatient 
examination in January 2001, and there was evidence of 
crepitus and pain on motion in both knees.  

The veteran's right knee range of motion was reported as 0 to 
115 degrees on outpatient examination in August 2002.  
Although there was no swelling or tenderness on VA 
examination in November 2002, the veteran's right knee range 
of motion had decreased to 90 degrees.  The range of motion 
of the veteran's right knee had improved to 130 degrees, with 
effusion and tenderness at the medial joint line, on 
outpatient examination in January 2004, and the diagnosis was 
right knee osteoarthritis.  Finally, at the veteran's most 
recent outpatient examination in March 2004, he had a good 
range of motion in the right knee with full extension, 
although flexion was only to about 95 degrees and erythema 
was present in the right knee.

On outpatient examination of the right knee in March 2004, it 
was noted that the veteran was experiencing significant 
discomfort that impeded his activities of daily living and 
that he had not gone back to work secondary to his left knee 
replacement 1 year earlier.  More importantly, physical 
examination of the veteran's right knee revealed only a trace 
effusion, no significant deformity or erythema, and a good 
range of motion.  

Given the symptomatology associated with the veteran's 
traumatic arthritis of the right knee, and given that his 
limitation of motion, when extant, would not be compensable 
under Diagnostic Codes 5260 or 5261, the Board determines 
that the 10 percent evaluation assigned adequately 
compensates the veteran for his painful motion in the right 
knee.  See DeLuca, supra.  Accordingly, the Board concludes 
that entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee has not 
been established.


Left Knee

The veteran's left knee disorder is evaluated as 10 percent 
disabling from June 1, 2000, to January 14, 2003, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010, and as 30 
percent disabling from April 1, 2004, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257-5055.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010, 5055 and 5257 (2003).  (The veteran is 
not entitled to an increased rating for service-connected 
status-post left knee arthroscopy between January 14, 2003, 
and April 1, 2004, as he was receiving the maximum evaluation 
of 100 percent disabling during this period).  As in this 
case, a hyphenated Diagnostic Code may be used in order to 
more accurately describe the service-connected disability 
based on its residuals.  38 C.F.R. § 4.27 (2003).  As noted 
above, Diagnostic Code 5257 provides a series of disability 
ratings for recurrent subluxation and lateral instability of 
the knee, and Diagnostic Code 5010 evaluates traumatic 
arthritis under Diagnostic Code 5003 based on limited motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 5257 
(2003).  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to an initial disability rating in 
excess of 10 percent for his left knee disorder for the 
period from June 1, 2000, to January 14, 2003.  It is noted 
that, because the veteran's total left knee replacement 
surgery did not occur until January 14, 2003, the service-
connected status-post left knee arthroscopy should be 
evaluated only under 38 C.F.R. § 4.71a, Diagnostic Code 5257-
5010, for the period from June 1, 2000, to January 14, 2003.  

The veteran's left knee disorder was listed as post-traumatic 
and degenerative arthritis with torn meniscus, status post 
arthroscopy, and was ultimately rated as 10 percent disabling 
under Diagnostic Code 5257-5010 based on painful motion, 
effective June 1, 2000.  

The objective medical evidence of record for this period 
fails to demonstrates that the veteran's status-post left 
knee arthroscopy was manifested by recurrent subluxation or 
lateral instability to warrant entitled to an initial 
disability rating in excess of 10 percent for status-post-
left knee arthroscopy, or to warrant separate evaluations for 
instability and arthritis.  

For example, on outpatient examination in August 2000, the 
veteran's degenerative joint disease was worse in the left 
knee than in the right knee.  In an October 2000 letter, 
R.L.K., P.A., stated that the veteran's status-post left knee 
arthroscopy was manifested by debilitating pain.  However, 
there was no ligamentous instability 
And there was good range of motion on outpatient examination 
that later in October 2000.  X-rays of the left knee in 
November 2000 only showed mild osteoarthritis and joint space 
narrowing, although physical examination disclosed point 
tenderness along the lateral joint line of the left knee that 
represented degenerative arthritis.  There was a full range 
of motion and no pain on palpation, edema, soft tissue 
abnormalities, or instability in the left knee on VA 
examination in December 2000.  Osteoarthritis was found in 
the veteran's left knee on outpatient examination in 
September 2002.  

Given the symptomatology associated with the veteran's 
service-connected status-post left knee arthroscopy for the 
period from June 1, 2000 to January 14, 2003, and given that 
there is no objective evidence of subluxation or lateral 
instability of the left knee during this period, nor is there 
evidence of loss of motion that would be compensable under 
Diagnostic Codes 5260 and 5261, the Board determines that the 
initial evaluation of 10 disabling adequately compensates the 
veteran for his complained-of left knee pain during this 
period.  See DeLuca, supra.  Accordingly, the Board concludes 
that entitlement to an initial disability rating in excess of 
10 percent for status-post left knee arthroscopy for the 
period from June 1, 2000, to January 14, 2003, has not been 
established.  

As of April 1, 2004, the veteran's left knee disability is 
rated under Diagnostic Code 5055 based on replacement of the 
left knee.  Diagnostic Code 5055 provides a series of 
disability ratings for total knee replacement (prosthesis), 
with a minimum compensable disability evaluation of 30 
percent.  If accompanied by intermediate degrees of residual 
weakness, pain, or limitation of motion, Diagnostic Code 5055 
states that these symptoms should be rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension of the leg), or 5262 (impairment of 
the tibia and fibula).  The next higher evaluation of 60 
percent disabling is available for knee replacement with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The maximum evaluation 
of 100 percent disabling is available only for 1 year 
following the implantation of the prosthesis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2003).

The evidence does not establish a disability rating in excess 
of 30 percent for his left knee condition from April 1, 2004.  
None of the objective evidence of record demonstrates that 
the veteran's status-post left knee arthroscopy is manifested 
by such intermediate degrees of residual weakness, pain, or 
limitation of motion such that the veteran is entitled to a 
disability rating in excess of 30 percent for status-post 
left knee arthroscopy from April 1, 2004.

Although the veteran complained of left knee pain on 
outpatient examination in March 2003, his left knee x-rays 
were normal and there was no left knee swelling on physical 
examination.  More importantly, at the veteran's most recent 
VA joints examination in March 2004, his range of motion was 
0 to 105 degrees, with pain at the extremes of range of 
motion testing and his knee was sensitive to light touch.  
However, there was no diminution in range of motion with 
repetitive testing and motor strength was 5/5.  X-rays of the 
left knee showed no evidence of hardware failure, a well-
preserved knee joint, unremarkable soft tissues, and no joint 
effusion.  The VA examiner concluded that the veteran had no 
additional limitations due to pain, fatigue, weakness, or 
lack of endurance.  See DeLuca, supra.  

Given the lack of objective medical evidence that the 
veteran's total left knee replacement in January 2003 results 
in intermediate degrees of residual weakness, pain, 
limitation of motion, or any chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
the Board determines that the 30 percent evaluation for 
service-connected status-post left knee arthroscopy from 
April 1, 2004, adequately compensates the veteran for his 
complained-of left knee pain and functional limitations.  See 
Deluca, supra.  Accordingly, the Board concludes that 
entitlement to a disability rating in excess of 30 percent 
for status-post left knee arthroscopy from April 1, 2004, has 
not been established.


Pseudofolliculitis Barbae  

The veteran's service-connected pseudofolliculitis barbae is 
evaluated as zero percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 7800 (2003).  In this regard, the Board also 
observes that, while the veteran's claim was pending, new 
rating criteria for evaluating scars became effective.  See 
67 Fed. Reg. 49590 (July 31, 2002).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for a higher initial rating for 
pseudofolliculitis barbae from the effective date of the new 
criteria under both the old criteria in the Rating Schedule 
and the current regulations. 

Under the regulations effective prior to August 30, 2002, 
scars of the head, face, or neck that constituted complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement were assigned a 
disability evaluation of 50 percent.  Scarring that was 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles was evaluated as 30 
percent disabling.  Moderate disfigurement was assigned an 
evaluation of 10 percent, and slight disfigurement was non-
compensable.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  Disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement is assigned an 
evaluation of 50 percent.  A 30 percent evaluation is 
assigned for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 10 percent 
evaluation is assigned for only one characteristic of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003) (effective Aug. 30, 2002). 

For purposes of evaluation under the new version of 
Diagnostic Code 7800, the eight characteristics of 
disfigurement are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 cm.) in width; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of zero percent for pseudofolliculitis barbae under 
either the old or new criteria for evaluating skin 
disabilities.  At the outset, the Board notes that the 
veteran's service-connected pseudofolliculitis barbae is not 
moderately disfiguring or exceptionally repugnant such that 
he is entitled to a compensable evaluation for this 
disability under the former criteria for evaluating skin 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 7800 
(2002).  Nor is there any objective medical evidence of 
record that the veteran's service-connected 
pseudofolliculitis barbae is manifested by one or more 
characteristics of disfigurement such that he is entitled to 
a compensable evaluation for this disability under the 
revised rating criteria for evaluating skin disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 7800 (2003) (effective 
Aug. 30, 2002).

As noted above, on VA skin diseases examination in September 
2000, there were multiple small papules on the veteran's neck 
and lower cheeks, a small amount of scarring on the facial 
cheeks, no erythema, and no tenderness.  The VA examiner 
concluded that the veteran's pseudofolliculitis barbae was 
certainly a nuisance but was not a major problem.  On VA 
examination in November 2002, the veteran stated that shaving 
every other day minimized his pseudofolliculitis barbae 
symptoms.  Physical examination noted only a few papular 
lesions scattered throughout the veteran's beard without any 
sign of current inflammation, and the VA examiner stated that 
the veteran was relatively closely shaven and was not 
unsightly in appearance.  

Given the symptomatology associated with the veteran's 
service-connected pseudofolliculitis barbae, and given that 
there is no objective medical evidence that this condition is 
at least slightly disfiguring or manifested by at least one 
characteristic of disfigurement, the Board concludes that 
entitlement to an initial disability rating in excess of zero 
percent for pseudofolliculitis barbae has not been 
established under either the former or revised rating 
criteria for evaluating skin disabilities.  Moreover, the 
zero percent evaluation assigned to the veteran's service-
connected pseudofolliculitis barbae reflects the most 
disabling that this disability has been since the grant of 
service connection.




Extraschedular Consideration

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that any of the veteran's service-
connected disabilities, in and of themselves, interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  It appears 
that the veteran stopped working voluntarily following his 
total left knee replacement surgery in January 2003, for 
which he received a total evaluation for one year.  Prior to 
that, he had served for more than 20 years in the U.S. Marine 
Corps and also had worked full-time as a Reserve Officer 
Training Corps (ROTC) instructor following his discharge from 
active service in May 2000.  Therefore, in the absence of 
such exceptional factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning higher initial disability ratings for any of the 
veteran's service-connected disabilities.


ORDER

1.  Entitlement to an initial disability rating in excess of 
zero percent for status-post right knee arthroscopy for the 
period from June 1, 2000, to October 18, 2001, is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for status-post right knee arthroscopy from 
October 18, 2001, is denied.

3.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right knee is 
denied.

4.  Entitlement to an initial disability rating in excess of 
zero percent for pseudofolliculitis barbae is denied.

5.  Entitlement to an initial disability rating in excess of 
10 percent for status-post left knee arthroscopy for the 
period from June 1, 2000, to January 14, 2003, is denied.

6.  Entitlement to a disability rating in excess of 30 
percent for status-post left knee arthroscopy from April 1, 
2004, is denied.

7.  Entitlement to service connection for a right ankle 
disorder is denied.

8.  Entitlement to service connection for a left ankle 
disorder is denied.

9.  Entitlement to service connection for status-post toenail 
removal from the first digit of the right foot is denied.

10.  Entitlement to service connection for a groin rash is 
denied.

11.  Entitlement to service connection for hemorrhoids is 
denied.

12.  Entitlement to service connection for gastroenteritis is 
denied.

13.  Entitlement to service connection for a low back 
disorder is denied.

14.  Entitlement to service connection for chronic nose 
bleeds is denied.

15.  Entitlement to service connection for a chronic sinus 
condition is denied.

16.  Entitlement to service connection for ventricular 
arrhythmias is denied.


REMAND

As noted above, in an August 2001 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for tinea versicolor, evaluating it as 10 percent 
disabling effective June 1, 2000.  

It is noted that, on a VA Form 9 received at the RO in 
January 2003, the veteran stated that his service-connected 
tinea versicolor had worsened and resulted in "chronic 
itching and extensive lesions."  In this regard, VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Therefore, the Board is of the opinion that, on remand, the 
veteran should be scheduled for an updated examination in 
order to determine the current nature and severity of his 
service-connected tinea versicolor.

With regard to the veteran's claim for service connection for 
a left shoulder condition, the Board notes that during 
service in November 1999, the veteran complained of left 
shoulder pain and stated that his left shoulder had popped 
after recent physical therapy.  Objective examination of the 
veteran's left shoulder revealed a full range of motion with 
pain and full shoulder extension above the head.  The 
assessment was left shoulder strain.

In July 2002 the veteran complained of pain in the left 
shoulder of four years' duration that was intermittent and 
moderate to severe.  He stated that it occasionally had been 
difficult for him to move his left arm due to left shoulder 
swelling.  Physical examination of the veteran revealed that 
the left shoulder was sore.  The November 2002 VA examination 
diagnosed myofascial pain in the left scapular area as 
opposed to the shoulder per se with normal x-rays of both the 
left shoulder and cervical spine.

The veteran complained of left shoulder pain since service on 
outpatient examination in August 2003.  Objective examination 
of the veteran's shoulders revealed no effusion, warmth, or 
redness, tenderness in the inner medial region near the 
attachment of the rotator cuff muscles, limited passive range 
of motion with pain on anterior extension and abduction at 80 
degrees.  The assessment included bilateral shoulder pain 
with questionable rotator cuff strain.  In September 2003, 
the veteran complained of bilateral shoulder pain that had 
lasted for several weeks.  The assessment was bilateral 
shoulder impingement, left greater than right.

On outpatient examination in November 2003, the veteran 
complained of left shoulder pain that had lasted for four 
months.  Physical examination of the veteran revealed 
decreased internal rotation of the left shoulder, no 
acromioclavicular (AC) joint tenderness, 4/5 supraspinatus 
strength on the left, and near complete relief of pain with 
subacromial lidocaine injection.  X-rays were obtained and 
interpreted as showing a normal left shoulder.  A Magnetic 
Resonance Imaging (MRI) scan was obtained and interpreted as 
showing rotator cuff tendonitis versus tear.  The impression 
was left shoulder impingement with likely rotator cuff tear.  
In December 2003 a physician noted significant glenohumeral 
degenerative joint disease.  The assessment was left shoulder 
degenerative joint disease/impingement.

Pursuant to 38 C.F.R. § 3.159(c)(4) the Board finds that a VA 
examination is necessary to determine whether the currently 
diagnosed left shoulder disorder is related to the complaints 
of left shoulder pain in service.  Therefore, on remand, the 
veteran should be scheduled for a VA orthopedic examination 
to determine the current nature and etiology of the veteran's 
left shoulder condition.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for tinea versicolor and his left 
shoulder disorder between his separation 
from service in May 2000 and the present.  
The RO should obtain any pertinent 
records identified by the veteran, which 
are not currently of record.  If no such 
records can be located, the RO should 
document this fact it in the veteran's 
claims folder and notify the veteran of 
the problem.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a skin 
diseases examination to determine the 
current nature and severity of the 
veteran's service-connected tinea 
versicolor.  Send the claims folder to 
the examiner for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.

3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
current nature and etiology of the 
veteran's left shoulder disorder.  
Request that this examination include all 
standard studies and tests, and send the 
claims folder to the examiner for review.  

Following review of the claims file and 
after examining the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed left shoulder 
condition is related to the veteran's 
active service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 10 
percent for tinea versicolor, and the 
claim for service connection for a left 
shoulder disorder, in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



